IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-81,682-01


                      EX PARTE ARTHUR JEROME NORTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2011-03-11,792-CR IN THE 38TH DISTRICT COURT
                               FROM UVALDE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered a plea of “no contest” to

assault with family violence in exchange for two years’ community supervision. His community

supervision was later revoked, and he was sentenced to two years’ imprisonment. He did not appeal

his conviction.

        Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                      2

because counsel did not investigate, contact favorable witnesses, obtain a statement from the

complainant, seek pre-trial discovery, or explain the nature and consequences of the plea to

Applicant. Applicant alleges that the conditions of his community supervision were never explained

to him, and that he was never advised that he would be ineligible for mandatory supervision if his

community supervision were revoked in this case.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall first supplement the habeas record with all documents pertaining to

Applicant’s community supervision, including the conditions of community supervision, any

modifications or amended conditions imposed, any motion(s) to revoke, any plea documents

pertaining to the revocation, and the judgment revoking community supervision. The trial court shall

make findings of fact and conclusions of law as to whether the performance of Applicant’s trial

counsel was deficient and, if so, whether counsel’s deficient performance prejudiced Applicant. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 23, 2014
Do not publish